GOODE, J.
This is an appeal from an order of the circuit court denying the appellant’s application for an alternative writ of mandamus against the respondents to compel them to direct the payment to her of a sum of money alleged to be due and owing to her from the Firemen’s Fund gs the widow of Matthew Buchanan, a deceased fireman. An appeal lies from a judgment awarding and refusing a peremptory mandamus. Lewis v. Price, 11 Mo. 398; State ex rel. v. Horner, 10 Mo. App. 307. The law in this State is that it will not lie from a judgment denying an alternative writ. Shrever v. Livingston, 9 Mo. 196; Ex parte Skaggs, 19 Mo. 339; State ex rel. v. Bowerman, 10 Mo. App. 576.
Persuasive authorities from other jurisdictions are cited *25announcing a different rule, but we are bound by what has been decided by the tribunal whose rulings we must follow. The appeál is dismissed.
All concur.